Exhibit 10.14

 

Promissory Note

With this note, a total of  NTD 100 million

 

shall be paid unconditionally to             or his/her designated person
on                        (Date)

 

And the related covenants are as follows:

Drawer:

1.

This promissory note authorizes Taishin Bank to fill the maturity date, and
exempts it from the obligations of issuing a Certificate of Protest and the
notification obligation set out under Article 89 of the Law of Negotiable
Instruments

 

Address:

2.

The interest rate of this promissory note shall be calculated as follows from
the issuing date of this note:

Drawer

 

☐  The basic lending rate of Taishin Bank and the additional annual percentage
rate of Interests are counted flexibly.

(If there are any changes or adjustments in the above-mentioned basic lending
rate or the additional rate, the interests shall be counted based on the changed
or adjusted rate.)

Address:

 

☐  Others:

Drawer

 

If the payment for the principal and interests mentioned above is delayed,

Address:

 

 

for those delayed part with the overdue time less than six months, liquidated
damages shall also be paid with, at 10% of the previously agreed interest rate;
for those delayed part with the overdue time more than six months, the
liquidated damages shall be paid with, at 20% of the previously agreed interest
rate.

Drawer

 

3.

 

Place of payment:

 

Address:

 

Date:  July 23, 2019

Endorsee

 

Endorser

 

Endorser's address

 

Endorsement date

 

Note:

 

The endorser agrees that this promissory note authorizes Taishin Bank to fill
the maturity date and exempts it from the obligations of issuing a Certificate
of Protest and the notification obligation set out under Article 89 of the Law
of Negotiable Instruments








Promissory Note

With this note, a total of  USD 1 million

 

shall be paid unconditionally to             or his/her designated person
on                        (Date)

 

And the related covenants are as follows:

Drawer:

1.

This promissory note authorizes Taishin Bank to fill the maturity date, and
exempts it from the obligations of issuing a Certificate of Protest and the
notification obligation set out under Article 89 of the Law of Negotiable
Instruments

 

Address:

2.

The interest rate of this promissory note shall be calculated as follows from
the issuing date of this note:

Drawer

 

☐  The basic lending rate of Taishin Bank and the additional annual percentage
rate of Interests are counted flexibly.

(If there are any changes or adjustments in the above-mentioned basic lending
rate or the additional rate, the interests shall be counted based on the changed
or adjusted rate.)

Address:

 

☐  Others:

Drawer

 

If the payment for the principal and interests mentioned above is delayed,

Address:

 

for those delayed part with the overdue time less than six months, liquidated
damages shall also be paid with, at 10% of the previously agreed interest rate;
for those delayed part with the overdue time more than six months, the
liquidated damages shall be paid with, at 20% of the previously agreed interest
rate.

Drawer

 

3.

 

Place of payment:

Address:

 

Date:  July 23, 2019

Endorsee

 

Endorser

 

Endorser's address

 

Endorsement date

 

Note:

 

The endorser agrees that this promissory note authorizes Taishin Bank to fill
the maturity date and exempts it from the obligations of issuing a Certificate
of Protest and the notification obligation set out under Article 89 of the Law
of Negotiable Instruments.





